Citation Nr: 0119653	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954 and from August 1991 to October 1991.  The 
veteran was on active duty for training in the United States 
Air Force Reserve (USAFR) from August 1990 to November 1990.  
The record also shows previous service in the Air National 
Guard. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied entitlement to service 
connection for bronchitis and asthma.  

In September 1999, the Board remanded these matters to the RO 
for further development consistent with its order.  

All required development of these issues has been completed 
by the RO.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
March 2000 the RO affirmed the denials of entitlement to 
service connection for bronchitis and asthma, and the case 
has since been returned to the Board for further appellate 
review.

 
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran's respiratory symptoms have been attributed to 
known diagnoses of asthma and bronchitis, and the evidence 
does not include objective indications of a chronic 
respiratory disorder that is due to an undiagnosed 
illness.

3. The probative medical evidence and whole evidentiary 
showing of these potential allergen-caused diseases 
establish that asthma and bronchitis are not related to 
active service. 

CONCLUSION OF LAW

Asthma and bronchitis were not incurred in or aggravated by 
active service and may not be presumed to have been service 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.317, 3.380 (2000).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of military service (Form DD 214) shows 
he had active service from November 1952 to September 1954.  
His separation examination in September 1954 was considered 
normal, with the exception of a cyst found on the scrotum. 
 
The veteran contends that he suffered his claimed service-
connected disabilities while stationed in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  The 
National Personnel Records Center (NPRC) verified that he had 
active service from August 1990 to November 1990.  Although a 
Form DD 214 could not be obtained, the NPRC verified that the 
veteran had active duty for training from August 1991 to 
September 1991.  The claims file contains a letter from his 
commanding officer, indicating that he was entitled to 
imminent danger pay from August 1991 to September 1991 while 
in support of Desert Storm in Saudi Arabia.      

In addition to the veteran's periods of active service, he 
served extensively in a reserve capacity.  October 1974 USAFR 
examination results were completely normal.  He stated he was 
in good health and reported nothing more than a history of 
tuberculosis; asthma was specifically denied.  USAFR 
reenlistment examinations in August 1976 and July 1978 
reflected no change in health relevant to his claimed 
respiratory disorders.  



In June 1977, the examining physician found all systems, 
including lungs and chest, to be within normal limits, and 
the veteran himself reported no significant medical history.  
USAFR reenlistment examinations in March 1980 and February 
1982 were virtually identical to his previous examinations, 
except for reported ear, nose, and throat trouble.    

In March 1984, a pulmonary function test revealed no 
respiratory limitation because the veteran performed above 
normal levels for someone of his medical profile.  A chest X-
ray from May 1984 was normal, and spirometry testing in 1988 
again reflected results consistent with no respiratory 
functional limitation.  A periodic reserve examination in 
March 1988 indicated normal chest and lungs.  

In February 1994, the veteran filed an application for 
entitlement to service connection for asthma and bronchitis, 
reportedly caused by his service in Saudi Arabia during 
"Operation Desert Storm," i.e., the Persian Gulf War.  

In a rating decision dated in January 1995, the RO denied 
entitlement to service connection for asthma and bronchitis, 
among other things.  The RO based its decision on a finding 
that the record was devoid of any medical evidence 
establishing the claimed conditions.

In February 1995, the RO received treatment records from the 
VA Medical Center (VAMC) in Salt Lake City, Utah.  Progress 
notes show diagnosis of and treatment for asthma and 
bronchitis from at least December 1992 through November 1993.    
Medical certification in November 1992 prior to treatment 
indicates the veteran was not exposed to environmental agents 
while in Saudi Arabia where he worked as a clerk for one 
month.

Chest X-rays from March 1993 showed a normal heart but also 
disclosed a right upper lung nodular density.  The examiner 
noted a history of asthma.  
In December 1993, the veteran complained of upper respiratory 
symptoms present since his return from the Persian Gulf and 
stated he had been diagnosed with asthma; however, chest X-
rays from that examination were normal, and he denied 
shortness of breath and known exposure to environmental 
agents used during the Persian Gulf War.  

In February 1995, the RO also received private treatment 
records from FHP Health Care.  A November 1991 progress note 
reports a 10-day history of productive cough.  He was 
followed regularly for his chronic productive cough and 
yellow sputum, but objective findings were routinely normal.  
Chest X-rays in May 1992 were clear and showed no lesions; no 
significant changes were noted when compared to X-rays taken 
in December 1990.  Chest X-rays in December 1992 did not 
identify any discrete infiltrates.  Evaluation of the 
paranasal sinuses also disclosed no abnormalities.  

FHP Health Care lung examination in March 1994 was normal.  
In April 1994, the treating physician assessed stable 
asthmatic bronchitis.  

A discharge summary from the Salt Lake City VAMC in February 
1995 shows the veteran underwent quadruple coronary arterial 
bypass graphing for his then recently diagnosed ischemic 
heart disease.  Several weeks status post surgery, a review 
of systems noted good respiratory rate and oxygen saturation 
of 93 percent on room air.  

In August 1995, the RO again denied entitlement to service 
connection for asthma and bronchitis.  

The veteran filed a notice of disagreement in March 1996 in 
which he stated, "[t]he condition started 10 day [sic] after 
coming home."  He then referred to Public Law 103-446 
pertaining to Persian Gulf War veterans, now codified at 
38 U.S.C. § 1117.  

In July 1997, the RO readjudicated the claims of entitlement 
to service connection for asthma and bronchitis under the 
provisions of Public Law 103-446 (38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317).  The RO again denied the claims.  

Salt Lake City VAMC progress notes from 1995 through 1998 
reflect treatment and monitoring of a variety of problems, 
including coronary artery disease, hypertension, increased 
lipids, diabetes, and atrophied left testicle.  While the 
veteran still occasionally complained of asthma during this 
treatment period, his respiratory complaints were minimal and 
were treated as somewhat secondary to his heart disease.

In a rating decision dated in April 1998, the RO again denied 
entitlement to service connection for asthma and bronchitis.  

In September 1999, the Board remanded the case for further 
development consistent with its order.  

In October 1999, and pursuant to the Board's remand order, 
the RO received from the veteran a statement that the extent 
of his treatment while in Saudi Arabia was seeing a medic one 
time for a cold, for which he was given Sudafed.  

Additional evidence submitted on remand included a December 
1992 pulmonary consultation by Utah Valley Regional Medical 
Center.  The results of testing were consistent with a 
diagnosis of asthmatic bronchitis.  

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due 
to the inherent nature of the disease.  


Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.

VA shall pay compensation to a Persian Gulf War veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, such as fatigue, 
signs or symptoms involving skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  
38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317.     

A claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence of: (1)  
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2)  the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and (3)  objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  See Neumann v. West, 14 Vet. App. 12, 
22-23 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102 (2000).  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

VA conducted a Persian Gulf War examination in 1993.  The 
Board remanded for further development of the issues in this 
case, to include the veteran's attendance at another VA 
examination, provided the RO deemed it necessary upon receipt 
of additional evidence.  In this case, the RO properly 
abstained from requesting a VA examination.  

The claimed disabilities are not entitled to any presumptive 
period, and there is no competent medical evidence of in-
service incurrence, and this deficiency of evidence cannot be 
overcome by further VA examinations; examinations speak to 
issues of current disability and etiology.  Thus, there is no 
reasonable possibility that further VA examinations would 
assist in substantiating the claims.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).
 
There exists no outstanding evidence that need be obtained by 
the RO.  In connection with the various rating decisions 
since 1995 pertaining to these issues, there have been 
numerous attempts to obtain the veteran's service records, 
several of which were relatively successful.  To be sure, the 
Board remanded the case in September 1999 in an attempt to 
obtain service medical records from the Persian Gulf War 
period that reportedly caused his respiratory disorders.  He 
confirmed that no such records existed because his treatment 
amounted to seeing a field medic one time for treatment of a 
cold.   

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law, without 
it first being considered by the RO.  As set forth above, VA 
has already met all obligations to the veteran under this new 
law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and he and his representatives have accordingly done 
so, with the latest submission by the national representative 
as recent as April 2001.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has met its duty to assist, as mandated by VCAA.  The RO 
scheduled relevant examinations, identified relevant issues, 
and obtained relevant treatment records.  Having determined 
that this duty has been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.


II. Service connection

The Board first notes that the provisions pertaining to 
undiagnosed illnesses in Persian Gulf War veterans, including 
any presumptive periods established therein, are inapplicable 
to the present claims.  38 C.F.R. § 3.317; Neumann, supra.  
It is clear that the manifestation of one or more signs or 
symptoms of an undiagnosed illness are not present because 
all of his reported respiratory symptoms have resulted in 
diagnoses of both asthma and/or bronchitis, or some 
combination of both, such as bronchial asthma.  

Consistent with these diagnoses, and as established by 
extensive post-service treatment records, the record contains 
more than adequate documentation of current disability 
because both VA and private physician records show treatment 
since 1991 through at least 1998 for respiratory complaints, 
diagnosed as asthma and bronchitis.  Hickson, supra.  Despite 
minimal objective findings, the evidence shows persistent 
symptoms of productive cough, which has required various 
prescriptive medications and close monitoring from several 
treating sources.  

The medical evidence of record also establishes an adequate 
medical nexus linking the veteran's asthma and bronchitis to 
his claimed in-service disease or injury.  Hickson, supra.  
The record is replete with references from treating 
physicians, both VA and non-VA, which indicate the veteran 
returned from Saudi Arabia with multiple symptoms of upper 
respiratory symptoms, despite a negative prior history of 
chest or lung disease or high risk activity, such as smoking.  
The treating physicians invariably suggest and assume 
throughout their treatment of him that he was exposed to an 
undetermined environmental agent from the Persian Gulf War.  


As importantly, they appeared unaware of any other apparent 
cause of his reported symptoms because they provided no 
alternative or other contributing basis for the etiology of 
his respiratory dysfunction.  See Hodges v. West, 13 Vet. 
App. 287 (2000).      

Thus, the claim for service connection for asthma and 
bronchitis must be decided based upon the question of whether 
the competent and probative evidence establishes that these 
disabilities were actually incurred in or aggravated by his 
active service, despite first being diagnosed post-service.  
Hickson, supra; 38 C.F.R. § 3.303, 3.303(b).  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The veteran's initial period of active service during the 
Korean conflict concluded with a separation examination in 
September 1954, which was considered normal for all systems.  
The only positive finding was a cyst found on the scrotum.  
After several years, he continued his military service with 
approximately 15 years of service in the USAFR.  Yearly 
examinations and period examinations for fitness throughout 
that extended period were entirely negative for respiratory 
complaints or symptoms, including asthma, which was 
specifically denied on numerous occasions.  For his most 
recent period of active duty from August 1991 to October 
1991, no service medical records exist.  Therefore, there is 
no evidence of in-service manifestation of the claimed 
disease entities, isolated or otherwise.  38 C.F.R. 
§ 3.303(b).  Consistent with this conclusion is the finding 
that the whole evidentiary showing establishes no in-service 
incurrence or aggravation of asthma or bronchitis.  38 C.F.R. 
§ 3.380.          

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The only evidence relating the established respiratory 
symptoms and subsequent diagnoses to service are the 
veteran's own statements (including medical reference to 
those statements).  To VA, he has argued the applicability of 
law and regulations pertaining to Persian Gulf War veterans, 
implying his respiratory symptoms were incurred during such 
service.  As seen throughout the medical evidence, he has 
conveyed to examining and treating physicians alike that his 
respiratory symptoms were caused by his Persian Gulf War 
experience.  

These statements cannot constitute competent medical evidence 
since he is a lay witness who cannot render medical opinions 
on causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

VA Persian Gulf War examination in December 1993 found 
nothing to suggest Gulf War involvement with his claimed 
disabilities.  In contrast, there is no indication that his 
various treating physicians were privy to his claims file; in 
linking his respiratory disorders to service, they 
essentially relied on the competency and credibility of the 
veteran in reporting the cause of his respiratory symptoms.  
As noted above, however, these statements are not competent.  
Espiritu, supra.  Furthermore, these statements are not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Consequently, 
given their sole reliance on the veteran's assertions, the 
opinions linking the claimed disabilities to service lack any 
probative value.  
   
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran had asthma or bronchitis during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran is competent, however, to speak to his own 
observations regarding the symptoms and treatment he 
received.  Espiritu, supra.  In this regard, he has 
affirmatively stated that he was never treated during the 
Gulf War for any respiratory symptoms.  He said that the 
extent of his treatment during the Persian Gulf War was 
receiving Sudafed for a cold, which promptly resolved.  In 
his notice of disagreement in March 1996, he stated the 
symptoms started 10 days after returning home from the 
Southwest Theatre of Operations.  Soon after his return, 
however, he was again placed on inactive service.  These 
statements are internally consistent, as well as consistent 
with the treatment record.  Therefore, the competent and 
probative evidence shows that the he did not incur his 
respiratory disorders during active service.       
 
After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection.  In this 
regard, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims of 
entitlement to service connection for asthma and bronchitis.  
Gilbert, supra.  


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for bronchitis is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

